Citation Nr: 0524448	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  00-04 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967.  He died on January [redacted], 1996.  The appellant is the 
veteran's surviving spouse.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This matter was previously before the Board in September 2003 
and May 2004.  At such times, the Board remanded the matter 
to the RO for additional development.  Most recently, in May 
2005, the RO issued a Supplemental Statement Of the Case in 
which it continued the denial of the appellant's claim.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1996.  The hospital 
discharge summary lists the cause of death as due to 
adenocarcinoma in the colon with metastasis to the 
peritoneum.  

2.  At the time of the veteran's death service connection was 
not in effect for any disability.  

3.  Colon cancer was not shown during service, demonstrated 
to a compensable degree within one year of service, or shown 
to be related to service.  

4.  The veteran's colon cancer was first clinically 
established many years following separation from service.  

5.  Adenocarcinoma is not a soft tissue sarcoma or a cancer 
that has been scientifically linked to exposure to 
herbicides, including Agent Orange.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may adenocarcinoma of the colon with metastases to the 
peritoneum and liver be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of June and October 2004 letters, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that she needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, she was advised to 
identify evidence showing that the veteran died from an 
injury or disease that was related to his military service.  
In addition, the appellant was informed of the responsibility 
to identify, or to submit evidence directly to VA.  
Furthermore, the RO specifically requested that the appellant 
provide it with or identify any other additional evidence 
that could help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letters advised the appellant of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The appellant identified private medical 
treatment for the veteran through Memorial Hospital and the 
Memorial Sloan-Kettering Cancer Center.  The RO has obtained 
the identified records.  The appellant was provided further 
opportunities to identify additional records as requested by 
the June and October 2004 RO letters.  The appellant, 
however, did not respond to the RO's request for any 
additional evidence.  Moreover, in July 2003, the veteran's 
claims file was made available for review by a VA examiner.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Background and Analysis

The veteran's service records reflect that he served in 
Vietnam for 9 months.  His service medical records do not 
show complaints or treatment for colon cancer.  

Post-service records reflect that the veteran was diagnosed 
with colon cancer in May 1995.  In October 1995, the veteran 
underwent a limited sigmoid resection and end descending 
colostomy for a locally advanced and metastatic 
adenocarcinoma of the sigmoid colon.  The discharge summary 
referenced a pathology report that described the tumor as a 
poorly differentiated adenocarcinoma.  

Following surgery, the veteran developed a small bowel 
obstruction, and in November 1995, underwent a small bowel 
bypass.  The surgical report noted findings of a mass 
residual tumor in the sigmoid colon, dilation of the jejunum 
secondary to tumor invasion, a large residual tumor in the 
retroperitoneum and one liver metastasis.  

In December 1995, he was admitted to the hospital with 
complaints of nausea, vomiting, decreased oral intake and 
decreased output of urine.  On January [redacted], 1996, the veteran 
was found unresponsive and pronounced dead.  No autopsy was 
performed.  The final diagnosis was colon carcinoma with 
metastases to peritoneum.  

At the time of his death, service connection was not in 
effect for any disability.  

In July 2003, the veteran's claims file was forwarded to a VA 
examiner for purposes of obtaining an opinion regarding the 
relationship between the cause of death and exposure to Agent 
Orange during service.  Following a review of the veteran's 
claims file, the examiner opined that the veteran died from a 
malignant cell adenocarcinoma.  The examiner opined that 
there was no scientific link between adenocarcinoma of the 
colon and exposure to Agent Orange.  The examiner noted that 
the veteran did not have a soft tissue sarcoma or other 
disability that was presumptively related to exposure to 
Agent Orange.  Thus, he opined that the veteran's fatal colon 
cancer was not etiologically related to his military service.  

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Generally, a veteran's death is service connected if "the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by use 
of applicable presumptions, if available.  38 C.F.R. § 
3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir.  
1994) (specifically addressing claims based on exposure to 
ionizing radiation).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir.  
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1)  
(West 2002); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  A veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), certain soft-tissue sarcomas, and 
Diabetes Mellitus (Type II).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting 
the Secretary to determine by regulation diseases subject to 
the presumption in addition to those listed at 38 U.S.C.A. § 
1116(a)(2)).

Based on studies by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 67 Fed. Reg. 42600 (2002).  

The appellant contends that the veteran's colon cancer was a 
soft-tissue sarcoma or was otherwise related to exposure to 
herbicides during his military service.  In addition, she has 
submitted numerous medical treatise articles, which she 
alleges, add support to her claim.  

Based upon a careful review of the evidence of record, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted.  In this respect, the 
hospital discharge summary listed the immediate cause of the 
veteran's death as due to adenocarcinoma metastases to 
peritoneum.  There is no evidence, however, that the colon 
adenocarcinoma was manifested during service or within a 
short time following service.  Although the veteran served in 
Vietnam and is presumed to have been exposed to Agent Orange, 
colon cancer or an adenocarcinoma is not a disease that has 
been presumptively linked to herbicide exposure.  Hence, the 
presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  

Malignant tumors, including malignant tumors, are chronic 
diseases which may be presumed service-connected if 
manifested within one year following the veteran's discharge 
from active duty.  However, in the instant case, as noted, 
the colon cancer did not become manifest until more than 25 
years after service.  Accordingly, presumptive service 
connection for such disability as a chronic disease under 38 
U.S.C.A. § 1112 likewise is not warranted.  

The Board has considered the appellant's contentions and 
reviewed the treatise articles.  She has submitted numerous 
articles that discuss soft tissue sarcomas.  However, none of 
the articles submitted identifies adenocarcinoma as a soft 
tissue sarcoma or purport to address the specific facts of 
the individual case under consideration.  As such, they are 
not probative of the issue before the Board.  See, e.g., 
Wallin v. West, 11 Vet. App. 509, 514 (1998) (Treatise 
evidence cannot simply provide speculative generic statements 
not relevant to the veteran's claim. The treatise evidence 
must discuss generic relationships with a degree of certainty 
such that, under the facts of the specific case, there is at 
least plausible causality based on objective facts rather 
than on unsubstantiated lay opinion.).  Additionally, the 
Board finds probative the VA examiner's opinion that the 
veteran's adenocarcinoma was not a soft-tissue sarcoma or 
otherwise related to exposure to Agent Orange in Vietnam.  

Although the appellant has argued that the veteran's colon 
cancer was etiologically related to his service or in-service 
exposure to Agent Orange, as a lay person, she is not 
qualified to render an opinion concerning a medical diagnosis 
or medical causation.  See Grottveit, supra.; Espiritu, 
supra.  

Therefore, the Board finds that service connection for the 
cause of the veteran's death is not warranted under either a 
direct or a presumptive basis.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


